Citation Nr: 0307189	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  01-06 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, rated as 50 
percent disabling from June 8, 1994 to October 12, 1995.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability from June 8, 1994 to October 12, 1995.

3.  Entitlement to an effective date prior to November 19, 
1997 for a 70 percent rating for post-traumatic stress 
disorder.

4.  Entitlement to an effective date prior to November 19, 
1997 for a total disability rating based upon individual 
unemployability due to service-connected disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
September 29, 1993.  

The veteran has not appealed the RO's August 1997 rating 
decision rating post-traumatic stress disorder as 50 percent 
disabling from October 12, 1995.  However, she did appeal the 
October 12, 1995 effective date.  In February 2000, the Board 
granted an earlier effective date, June 8, 1994 for service 
connection for post-traumatic stress disorder.  In December 
2001, the veteran asserted that there was clear and 
unmistakable error in the Board's February 2000 decision to 
the extent that it did not grant an effective date for 
service connection for post-traumatic stress disorder any 
earlier than June 8, 1994.  

In March 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted a 50 percent rating for post-
traumatic stress disorder effective from June 8, 1994.  The 
veteran appealed its determination as to the compensation 
percentage.  

In an August 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) increased the veteran's 
disability rating for post-traumatic stress disorder from 50 
percent to 70 percent, effective from November 19, 1997, and 
granted a total disability rating based upon individual 
unemployability due to service-connected disability effective 
from November 19, 1997.  The veteran has appealed the 
effective dates assigned for both the 70 percent rating and 
the total disability rating based upon individual 
unemployability due to service-connected disability.  

Post-traumatic stress disorder is the only disability for 
which service connection is in effect.

As noted above, the veteran has asserted that there was clear 
and unmistakable error in the Board's February 2000 decision 
in failing to grant an effective date prior to June 8, 1994 
for the grant of service connection for post-traumatic stress 
disorder.  This matter is being developed at the Board and 
will be the subject of a later decision.  


FINDINGS OF FACT

1.  The veteran had no more than considerable social and 
industrial impairment due to post-traumatic stress disorder 
from June 8, 1994 to October 12, 1995.

2.  The veteran has 2 years of college education, and had 
education or training as a dental assistant and in colonic 
therapy, and had education or training in police training 
schools.  Additionally, she has an associates of science in 
Criminal Justice, has education or training in massage 
therapy, and worked full time as late as July 1994.

3.  The veteran's sole service-connected disability is post-
traumatic stress disorder which did not preclude all forms of 
substantially gainful employment from June 8, 1994 to October 
12, 1995.

4.  The veteran did not meet the 70 percent rating criteria 
for post-traumatic stress disorder prior to November 19, 
1997.

5.  Total disability based upon individual unemployability 
due to service-connected disability was not shown prior to 
November 19, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for post-traumatic stress disorder from June 8, 1994 
to October 12, 1995 have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1994).

2.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disability from June 8, 1994 to October 12, 1995 have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.341, 4.16 (1994).  

3.  The criteria for an effective date prior to November 1997 
for a 70 percent rating for post-traumatic stress disorder 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.157 (2002).

4.  The criteria for an effective date prior to November 1997 
for a total disability rating based upon individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.157 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

With respect to the issues on appeal, the Board concludes 
that VA's statutory duty to assist the veteran in the 
development of her claim has been satisfied.  VA has made 
reasonable efforts to obtain relevant records which the 
veteran has identified and authorized VA to obtain.  For 
instance, identified service, VA and Vet Center medical 
records have been obtained.  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of her claims, including most recently in April 2002, when 
the RO informed her that her case was being transferred to 
the Board and that she could submit additional evidence to 
the Board.  The veteran has been informed of information 
necessary to complete the application and who was to do what, 
through the information provided to her by the RO in the 
correspondence it has sent her.  This includes the June 2001 
supplemental statement of the case which contained the 
provisions of 38 C.F.R. § 3.159.

The Board finds that there will be no prejudice to the 
veteran in the Board deciding her claims without any further 
development.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The veteran has been afforded appropriate process.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Rating from June 8, 1994

In March 2000, the RO assigned a 50 percent rating for post-
traumatic stress disorder effective from June 8, 1994.  In 
November 2000, the veteran appealed that determination.  As 
stated earlier, the veteran did not appeal the August 1997 RO 
rating decision denying a disability rating greater than 50 
percent from October 12, 1995.  Therefore, the Board must 
determine the appropriate rating to be assigned from June 8, 
1994 to October 12, 1995.  The principle of the possibility 
of staged ratings during this time period, discussed in 
Fenderson v. West, 12 Vet. App. 199 (1999), has been 
considered for this time period.  However, the Board finds 
that the disability had not significantly changed during this 
time period and a uniform rating is appropriate.  

Because this time frame pre-dates the effective date of a 
change in the criteria for rating post-traumatic stress 
disorder, only the old criteria is for consideration.  

Disability evaluations are determined by comparing the 
symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1994).  A 50 percent evaluation is warranted 
for PTSD where the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where 
there is demonstrable inability to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, a global assessment of functioning score of 31-40 
is described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work). A global assessment of functioning score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A 
global assessment of functioning score of 51-60 indicates 
moderate difficulty in social, occupational, or school 
functioning. The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the global 
assessment of functioning score and the interpretations of 
the score.

The evidence shows no more than considerable impairment from 
June 1994 to October 1995.  

A Vet Center report which appears to have been made sometime 
between October 1993 and July 1994 (see a November 2001 Vet 
Center letter which indicates that this is the time period 
during which the therapist who made it treated the veteran) 
indicates that the veteran was expressing feelings of grief 
and anger concerning her military career, that she had a poor 
opinion of herself, and that she had angry outbursts toward 
her husband and felt hopeless and frequently tearful and 
angry.  A global assessment of functioning of 55 was 
reported.

A December 1993 VA psychiatric examination report indicates 
that the veteran reported difficulty falling asleep and with 
concentration.  It also indicates that she felt anxious and 
sensitive, and that she reported crying easily.  She reported 
helplessness but denied suicidal and homicidal ideations and 
feelings of hopelessness.  She was living with her husband 
and his son with his parents and was moving to an apartment.  
She was looking after her husband's son while her husband 
worked.  Clinically, her speech was spontaneous and slightly 
increased but not pressured.  Her mood was anxious but her 
affect was full with some lability.  She denied 
hallucinations, ideas of influence, and ideas of reference, 
and her thoughts seemed goal directed.  There was no other 
evidence of a thought disorder.  She also denied suicidal and 
homicidal ideation or thoughts of harming herself.  Her 
cognition was completely intact and her insight and judgment 
seemed adequate.  

According to her December 1998 VA Form 21-8940, she ended 
dental assistance training in March 1994, and she worked as a 
cook from March to May 1994, earning slightly less than $2700 
per month.  Then she worked as a food preparer from May to 
July 1994, earning slightly less than $1500 per month.  From 
February 1995 to July 1995, she received training in massage 
therapy.  

An April 1994 VA outpatient treatment record indicates that 
the veteran complained of being unable to get a job since 
being in Florida for seven months, and that she got into a 
panic by knowing that unemployment would run out by the end 
of that month.  A June 1994 VA outpatient treatment record 
reveals that she reported increased depression and had run 
out of Paxil.  She was experiencing a problem at work and was 
afraid the owner might let her go although she was trying to 
perform her job and was doing a good job of it.  More Paxil 
was prescribed.  

An August 1994 VA examination report indicates that 
clinically, the veteran was alert, conscious, cooperative, in 
no acute distress, stable, and oriented times three with a 
proper affect.  The impression was depression by history.

An October 1994 VA outpatient treatment record indicates that 
the veteran reported being fired from a job in June, working 
in another health food store for about 5 days the next month, 
and being fired from that store and becoming more depressed.  
Then, she worked for another health store for one month.  She 
presently was not working, was discouraged, and had fear of 
rejection.  Her husband was working in Bradenton, and they 
planned on moving to that area soon.  She had no suicidal or 
homicidal thoughts and no psychosis.  

A November 1994 VA outpatient treatment record indicates that 
the veteran reported experiencing irritability and insomnia 
since the Gulf War.  Clinically, she was alert and oriented 
times three.  

On VA outpatient treatment in January 1995, the veteran 
reported emotional ups and downs and getting angry at herself 
and not being in control.  She denied ever having suicidal 
thoughts and was going to start massage school in February 
1995.  

On VA evaluation in March 1995, she was alert and oriented 
times three, her speech rate was coherent with some flight of 
ideas, and she had no vegetative signs of major depression.  
She also had no suicidal, homicidal, or psychotic thoughts 
and no delusions or hallucinations.  Her insight and judgment 
were adequate.  

A May 1995 VA psychology report indicates that the veteran 
was going to massage school on the GI bill and that she 
reported doing quite poorly in school.  She responded to 
questions appropriately.  On the Beck scale, she endorsed 
symptoms consistent with moderate depression and mild to 
moderate anxiety.  It was stated that given her age, average 
range IQ score, and mood, it was not surprising that school 
was difficult for her.  A short term memory test pattern 
suggested motivation and concentration difficulties.  

A later dated May 1995 VA outpatient treatment record 
indicates that the veteran reported that she enjoyed school 
and had three months to go.

A June 1995 VA outpatient treatment record indicates that the 
veteran was in no acute distress and that she was alert and 
oriented times three.  

A September 1995 psychology screening appointment indicates 
that she presented as anxious and agitated and angry.  She 
reported that her current relationship was distressful, 
especially due to the dynamics between her, her husband, and 
her husband's mother.  She wanted to move out of Florida.  
She was aware of resources and was no danger to herself or 
others.  

A December 1995 Vet Center report indicates that her global 
assessment of functioning was 55.  She continued to express 
feelings of grief and anger concerning her intrusive thoughts 
about her military career.  She had a poor opinion of herself 
and stated that she felt hopeless and frequently was tearful 
and angry.

A November 1997 ED Form 1172 indicates that the veteran 
became unable to work in September 1993.

The evidence shows no more than considerable social and 
industrial impairment during the period from June 8, 1994 to 
October 12, 1995.  The veteran was taking care of her 
husband's son, working, going to school, living with her 
husband, and coping with relationships with him and his 
mother while taking care of his son.  When evaluated, she was 
always cooperative, she denied homicidal or suicidal ideation 
as well as hallucinations and ideas of influence or reference 
when asked, and she was reported to be alert and oriented 
times three on several occasions, including despite 
complaints of sleep problems.  No psychotic thoughts were 
reported, and her speech was spontaneous and only slightly 
pressured at times.  Her thoughts were goal directed and 
there was no evidence of a thought disorder.  Additionally, 
depression was found only by history on VA examination in 
August 1994, her insight and judgment were adequate on VA 
evaluation in March 1995, and a May 1995 Beck scale test was 
consistent with no more than moderate depression and mild to 
moderate anxiety.  

Although hallucinations and ideas of reference and 
orientation are not part of the post-traumatic stress 
disorder criteria, the examination reports establish that 
there was an absence of gross repudiation of reality with 
disturbed thought processes.  Additionally, while an November 
1997 ED Form 1172 indicates that the veteran became unable to 
work in September 1993, and being unemployable is part of the 
criteria for a 100 percent rating under Diagnostic Code 9411 
in 1994, other evidence more contemporaneous to June 1994 to 
October 1995 is more persuasive than this, to the effect that 
no more than considerable social and industrial impairment 
was present.  This includes the global assessments of 
functioning which were reported in the undated Vet Center 
report, and the more specific employment and activity 
information which is contained in more contemporaneous and/or 
specific records including the December 1993 VA examination 
report, her December 1998 VA Form 21-8940, the August 1994 VA 
examination report, the March 1995 VA evaluation report, the 
May, June and September 1995 VA reports, and the December 
1995 Vet Center report, which indicated that her global 
assessment of functioning was 55.

The evidence shows that there was no more than considerable 
social and industrial impairment from June 8, 1994 to October 
12, 1995.  While the representative argued in December 2002 
that the RO's decision to deny a rating in excess of 50 
percent during this time period was flawed because there is 
some evidence in favor of a higher rating during this time 
period and all evidence must be taken into account, the 
preponderance of the evidence shows that no more than 
considerable social and industrial impairment was present 
from June 8, 1994 to October 12, 1995 and that as such, no 
more than a 50 percent rating is warranted.  

Unemployability from June 8, 1994

The evidence also shows that the veteran was not unemployable 
due to post-traumatic stress disorder from June 8, 1994 to 
October 12, 1995.  

VA's policy for awarding total disability evaluations due to 
individual unemployability is to give extraschedular 
consideration to veterans who have only one service-connected 
disability which is rated as less than 60 percent if they are 
unable to secure or retain a substantially gainful occupation 
as a result of their service-connected disability.  38 C.F.R. 
§ 4.16(a) and (b).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to her 
age or impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (1994).

The veteran worked and performed other activities, such as 
going to school and watching after her husband's son from 
June 1994 to October 1995.  Moreover, her psychiatric 
symptoms during the time from June 8, 1994 to October 12, 
1995 demonstrate that she was not precluded from obtaining 
and retaining all forms of substantially gainful employment 
due to her post-traumatic stress disorder.  Furthermore, her 
December 1998 VA Form 21-8940 shows she has 2 years of 
college education, and had education or training as a dental 
assistant and in therapy, and had education or training in 
police training schools.  Additionally, it indicates that she 
has an associates of science in Criminal Justice, has 
education or training in massage therapy, and had worked full 
time as late as July 1994.

In light of the above, a total disability rating based upon 
individual unemployability due to service-connected 
disability from June 8, 1994 to October 12, 1995 is not 
warranted.  While the representative claimed in December 2002 
that VA's decision was flawed for failing to assign a total 
disability rating based upon individual unemployability due 
to service-connected disability for this time period, the 
preponderance of the evidence shows that the veteran was not 
unemployable during this time period. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.

Effective dates

The effective date of an award based on an original claim, a 
claim reopened after a final adjudication, or a claim for 
increase, of compensation, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  (West 1991 & Supp. 2001).

The RO's August 1997 rating decision assigning a 50 percent 
rating for post-traumatic stress disorder from October 12, 
1995 is final based upon the evidence which was then of 
record, as the veteran did not appeal it within one year of 
being notified of that decision and of her right to appeal 
it.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).

In August 2000, the RO increased the veteran's rating for 
post-traumatic stress disorder to 70 percent, effective from 
November 19, 1997 and granted a total disability rating based 
upon individual unemployability due to service-connected 
disability, effective from November 19, 1997.  The RO stated 
that it based its decision to increase the veteran's post-
traumatic stress disorder rating to 70 percent on 
38 C.F.R. § 3.157(b)(1) (2002).  It indicated:  "The 
effective date of increased evaluation November 19, 1997, is 
the date on which VA medical evidence first discusses the 
veteran with increased severity in her psychological 
disability and is in accordance with the provisions of 
38 C.F.R. § 3.157(b)(1).  Reasonable doubt is resolved in 
favor of the veteran." (sic)

The provisions of 38 C.F.R. § 3.157 are as follows:  

Sec. 3.157  Report of examination or hospitalization as claim 
for increase or to reopen.

    (a) General. Effective date of pension or compensation 
benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date 
when entitlement arose, whichever is the later. A report of 
examination 
or hospitalization which meets the requirements of this 
section will be 
accepted as an informal claim for benefits under an existing 
law or for 
benefits under a liberalizing law or Department of Veterans 
Affairs 
issue, if the report relates to a disability which may 
establish 
entitlement. Acceptance of a report of examination or 
treatment as a 
claim for increase or to reopen is subject to the 
requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs 
initiative or at the request of the claimant and the payment 
of 
retroactive benefits from the date of the report or for a 
period of 1 
year prior to the date of receipt of the report.

(b) Claim. Once a formal claim for pension or compensation 
has been 
allowed or a formal claim for compensation disallowed for the 
reason 
that the service-connected disability is not compensable in 
degree, 
receipt of one of the following will be accepted as an 
informal claim 
for increased benefits or an informal claim to reopen. In 
addition, 
receipt of one of the following will be accepted as an 
informal claim in 
the case of a retired member of a uniformed service whose 
formal claim 
for pension or compensation has been disallowed because of 
receipt of 
retirement pay. The evidence listed will also be accepted as 
an informal 
claim for pension previously denied for the reason the 
disability was 
not permanently and totally disabling.
    (1) Report of examination or hospitalization by 
Department of 
Veterans Affairs or uniformed services. The date of 
outpatient or 
hospital examination or date of admission to a VA or 
uniformed services 
hospital will be accepted as the date of receipt of a claim. 
The date of 
a uniformed service examination which is the basis for 
granting 
severance pay to a former member of the Armed Forces on the 
temporary 
disability retired list will be accepted as the date of 
receipt of 
claim. The date of admission to a non-VA hospital where a 
veteran was 
maintained at VA expense will be accepted as the date of 
receipt of a 
claim, if VA maintenance was previously authorized; but if VA 
maintenance was authorized subsequent to admission, the date 
VA received 
notice of admission will be accepted. The provisions of this 
paragraph 
apply only when such reports relate to examination or 
treatment of a 
disability for which service-connection has previously been 
established 
or when a claim specifying the benefit sought is received 
within one 
year from the date of such examination, treatment or hospital 
admission.
    (2) Evidence from a private physician or layman. The date 
of receipt 
of such evidence will be accepted when the evidence furnished 
by or in 
behalf of the claimant is within the competence of the 
physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.
    (3) State and other institutions. When submitted by or on 
behalf of 
the veteran and entitlement is shown, date of receipt by the 
Department 
of Veterans Affairs of examination reports, clinical records, 
and 
transcripts of records will be accepted as the date of 
receipt of a 
claim if received from State, county, municipal, recognized 
private 
institutions, or other Government hospitals (except those 
described in 
paragraph (b)(1) of this section). These records must be 
authenticated 
by an appropriate official of the institution. Benefits will 
be granted 
if the records are adequate for rating purposes; otherwise 
findings will 
be verified by official examination. Reports received from 
private 
institutions not listed by the American Hospital Association 
must be 
certified by the Chief Medical Officer of the Department of 
Veterans 
Affairs or physician designee.

a.  70 percent rating

In this case, the evidence of record does not warrant an 
effective date prior to November 19, 1997 for a 70 percent 
rating.  

A February 1997 VA psychiatric examination report shows a 
level of symptomatology commensurate with no more than a 50 
percent rating under the new rating criteria at 
38 C.F.R. § 4.130 (2002).  Nothing earlier than the November 
19, 1997 date currently assigned serves as the date of claim 
and entitlement.  

The effective date is to be the date of receipt of a claim or 
the date when entitlement arose, whichever is later.  
38 C.F.R. § 3.157.  A review of the evidence including the 
February 1997 VA psychiatric examination report, a July 2000 
VA examination report, and a July 2000 Vet Center report, 
shows that a 70 percent rating is not warranted before 
November 19, 1997.  At the time of the February 1997 VA 
psychiatric examination her global assessment of functioning 
was 55 and she was pleasant and cooperative.  On the other 
hand, on VA examination in July 2000, the veteran had a 
global assessment of functioning of 45.  The July 2000 Vet 
Center report similarly indicated that the veteran's current 
global assessment of functioning was 38, with 41 being the 
highest for the past year.  A higher level of impairment 
warranting a 70 percent rating is not shown prior to November 
19, 1997.

The veteran's pleasant demeanor, cooperative attitude, and 
global functioning level of 55 in February 1997 conflicts 
with the 70 percent criteria.  Not before November 19, 1997 
does the evidence show that she was worse.  While the 
November 19, 1997 ED Form 1172 which is of record indicates 
that the veteran had become unable to work and earn money in 
September 1993, that she had been unable to maintain stable 
employment since her discharge from the military, and that 
her post-traumatic stress disorder started in October 1993, 
this evidence is not very probative of the level of 
symptomatology which the veteran had prior to November 19, 
1997.  Other evidence of record concerning the time period 
prior to November 19, 1997, including the February 1997 VA 
examination report is deemed more probative of the level of 
symptomatology present before November 19, 1997, because it 
was recorded contemporaneously rather than several years 
after the fact.  The August 2000 Vet Center therapist's 
letter similarly is not supportive of an effective date prior 
to November 19, 1997 because it indicates that only as early 
as December 11, 1998, her notes documented a sense of failure 
on the veteran's part.

An effective date prior to November 19, 1997 for a 70 percent 
rating is not warranted.

The preponderance of the evidence is against an effective 
date prior to November 19, 1997 for a 70 percent rating for 
post-traumatic stress disorder and so the claim must be 
denied.  There is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

	b. total rating based upon individual unemployability

The effective date for the award of a total disability rating 
based upon individual unemployability due to service-
connected disability is November 19, 1997 also.  

The evidence of record does not warrant an effective date 
prior to November 19, 1997 for a total disability rating 
based upon individual unemployability due to service-
connected disability.  The effective date of compensation 
benefits is the date of receipt of a claim or the date when 
entitlement arose, whichever is later.  38 C.F.R. § 3.157.  
In this case, the November 19, 1997 report date was treated 
as the date of receipt of claim under 38 C.F.R. § 3.157.  The 
effective date can not be earlier than it.  
38 C.F.R. § 3.157(a).  

Although the veteran indicated the she could not work at the 
time of her February 1997 VA examination, she was on no 
medication, she had not been hospitalized, and her statement 
standing alone is not probative in light of other evidence.  
Her cognitive functioning appeared well preserved, she saw 
insight into her problems, the severity of her psychosocial 
stressors was graded as moderate, and she had a global 
assessment of functioning of 55.  Her condition was not at a 
point such as would preclude all forms of substantially 
gainful employment given its severity and her education and 
work experience.  

While the November 19, 1997 ED Form 1172 indicates that she 
had been unable to work and earn money since September 1993, 
and that she had been unable to maintain stable employment 
since service discharge, more probative evidence of record 
shows that she was not precluded from all forms of 
substantially gainful employment due to her post-traumatic 
stress disorder prior to November 19, 1997 given her 
education and work experience.  A review of the veteran's 
December 1998 VA Form 21-8940, for instance, reveals that she 
had in fact worked and earned money after August 1993, 
including full time as late as July 1994, contrary to the 
November 19, 1997 ED Form 1172.  Moreover, it indicates that 
she also had gone to school before November 19, 1997, and the 
December 1993 VA psychiatric examination report indicates 
that she had been looking after her husband's son.  

Additionally, the Vet Center report from sometime between 
October 1993 and July 1994 shows a global assessment of 
functioning of 55 and unemployment as compared with 
unemployability, and the February 1997 VA examination report 
showed a global assessment of functioning of 55.  The 
November 19, 1997 ED Form 1172 supplies information which is 
refuted by more probative evidence showing that prior to 
November 19, 1997, she was not precluded due to her post-
traumatic stress disorder from obtaining and retaining 
substantially gainful employment.  The ED Form 1172 when 
viewed in relationship to the other evidence is not very 
probative insofar as it concerns whether or not the veteran's 
post-traumatic stress disorder precluded her from obtaining 
or retaining substantially gainful employment prior to 
November 19, 1997.  

An August 2000 letter from a Vet Center therapist is not 
supportive of an earlier effective date than November 19, 
1997 for a total disability rating based upon individual 
unemployability due to service-connected disability either.  
It indicates that as early as December 1998 the therapist's 
notes document the veteran's inability to function in 
industrial settings.  This is after the current November 19, 
1997 effective date of the total disability rating based upon 
individual unemployability due to service-connected 
disability.  

The representative argues that the RO's decision denying an 
effective date prior to November 19, 1997 was flawed because 
the question in an unemployability case is whether the person 
is capable of performing the mental and physical acts 
required by employment and not whether or not the person is 
in fact employed.  The facts do not show unemployability 
before November 19, 1997, however.

As the preponderance of the evidence is against an effective 
date prior to November 19, 1997 for a total disability rating 
based upon individual unemployability due to service-
connected disability, the claim must be denied, and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert; 
Alemany.


ORDER

A disability rating in excess of 50 percent for post-
traumatic stress disorder from June 8, 1994 to October 12, 
1995 is denied.  

A total disability rating based upon individual 
unemployability due to service-connected disability from June 
8, 1994 to October 12, 1995 is denied.

An effective date prior to November 19, 1997 for a 70 percent 
rating for post-traumatic stress disorder is denied.

An effective date prior to November 19, 1997 for a total 
disability rating based upon individual unemployability due 
to service-connected disability is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

